18. Stepping-stone Agreement towards an Economic Partnership Agreement between the EC and Côte d'Ivoire (
- Before the vote:
rapporteur. - Madam President, I will be very brief. I would just like to thank my colleagues and to recommend a positive vote in the assent procedure. However, I would love to have Commissioner Ashton's confirmation again on the points we raised during our debate on Monday - specifically, Commissioner, when you committed yourself to giving the same preferences to Côte d'Ivoire that you had already accepted for SADC. You are nodding - perfect! Thank you so much.
- We have agreement, so we will continue with the vote.